Exhibit 10.17

April 21, 2005

Michael Clark
42225 N. Olympic
Fields Court
Anthem, AZ 85086

Dear Mike:

On behalf of MedQuist Inc. (the “Company”), this Agreement describes your
severance benefits should your employment with the Company terminate pursuant to
the conditions set out below.  For purposes of this Agreement, you are referred
to as the “Employee.”


1.             EMPLOYMENT AT-WILL.  NOTHING CONTAINED IN THIS AGREEMENT IS
INTENDED TO CREATE AN EMPLOYMENT RELATIONSHIP WHEREBY EMPLOYEE WILL BE EMPLOYED
OTHER THAN AS AN “AT-WILL” EMPLOYEE.  EMPLOYEE’S EMPLOYMENT BY THE COMPANY MAY
BE TERMINATED BY EMPLOYEE OR THE COMPANY AT ANY TIME.


2.             SEVERANCE PAYMENTS.  EMPLOYEE’S EMPLOYMENT BY THE COMPANY MAY BE
TERMINATED AT ANY TIME.  UPON TERMINATION, EMPLOYEE WILL BE ENTITLED TO THE
PAYMENT OF ACCRUED AND UNPAID SALARY THROUGH THE DATE OF SUCH TERMINATION.  ALL
SALARY, COMMISSIONS AND BENEFITS WILL CEASE AT THE TIME OF SUCH TERMINATION,
SUBJECT TO THE TERMS OF ANY BENEFIT PLANS THEN IN FORCE OR ENFORCEABLE UNDER
APPLICABLE LAW AND APPLICABLE TO EMPLOYEE, AND THE COMPANY WILL HAVE NO FURTHER
LIABILITY OR OBLIGATION HEREUNDER BY REASON OF SUCH TERMINATION; PROVIDED,
HOWEVER, THAT IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
CAUSE, EMPLOYEE WILL BE ENTITLED TO CONTINUED PAYMENT OF HIS BASE SALARY (AT THE
RATE IN EFFECT UPON TERMINATION), SUBJECT TO APPLICABLE FEDERAL, STATE, AND
LOCAL INCOME TAX DEDUCTIONS, FOR A PERIOD OF 12 MONTHS TO BE PAID IN ACCORDANCE
WITH THE COMPANY’S NORMAL PAYROLL PROCESS.  NOTWITHSTANDING THE FOREGOING, NO
AMOUNT WILL BE PAID OR BENEFIT PROVIDED UNDER THIS PARAGRAPH UNLESS AND UNTIL
(X) EMPLOYEE EXECUTES AND DELIVERS A GENERAL RELEASE OF CLAIMS AGAINST THE
COMPANY AND ITS SUBSIDIARIES IN A FORM PRESCRIBED BY THE COMPANY, WHICH WILL
INCLUDE, AMONG OTHER THINGS, NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS
FOR THE DURATION OF THE SEVERANCE PERIOD, AND (Y) SUCH RELEASE BECOMES
IRREVOCABLE.  ANY SEVERANCE PAY OR BENEFITS PROVIDED UNDER THIS PARAGRAPH WILL
BE IN LIEU OF, NOT IN ADDITION TO, ANY OTHER SEVERANCE ARRANGEMENT MAINTAINED BY
THE COMPANY.  NO SEVERANCE BENEFITS WILL BE PAID IN THE EVENT THAT EMPLOYEE
RESIGNS HIS EMPLOYMENT WITH THE COMPANY; PROVIDED, HOWEVER, THAT EMPLOYEE WILL
BE PAID SEVERANCE BENEFITS IF HE TENDERS HIS WRITTEN RESIGNATION WITHIN 30 DAYS
FOLLOWING A SUBSTANTIAL AND MATERIAL DIMINUTION OF HIS DUTIES OR A REDUCTION IN
HIS BASE SALARY IN EXCESS OF TEN PERCENT, WHICH DIMINUTION OR REDUCTION IS NOT
CURED BY THE COMPANY WITHIN 10 DAYS OF RECEIVING EMPLOYEE’S WRITTEN RESIGNATION.


3.             TERMINATION FOR CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE”
MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING:  (1) EMPLOYEE’S REFUSAL, WILLFUL
FAILURE OR INABILITY TO PERFORM (OTHER THAN DUE TO ILLNESS OR DISABILITY) HIS
EMPLOYMENT DUTIES OR TO FOLLOW THE LAWFUL


--------------------------------------------------------------------------------





 


DIRECTIVES OF HIS SUPERIORS; (2) MISCONDUCT OR GROSS NEGLIGENCE BY EMPLOYEE IN
THE COURSE OF EMPLOYMENT; (3) CONDUCT OF EMPLOYEE INVOLVING ANY TYPE OF
DISLOYALTY TO THE COMPANY OR ITS SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION:
FRAUD, EMBEZZLEMENT, THEFT OR DISHONESTY IN THE COURSE OF EMPLOYMENT; (4) A
CONVICTION OF OR THE ENTRY OF A PLEA OF GUILTY OR NOLO CONTENDERE TO A CRIME
INVOLVING MORAL TURPITUDE OR THAT OTHERWISE COULD REASONABLY BE EXPECTED TO HAVE
AN ADVERSE EFFECT ON THE OPERATIONS, CONDITION OR REPUTATION OF THE COMPANY, (5)
A MATERIAL BREACH BY EMPLOYEE OF ANY AGREEMENT WITH OR FIDUCIARY DUTY OWED TO
THE COMPANY; OR (6) ALCOHOL ABUSE OR USE OF CONTROLLED DRUGS OTHER THAN IN
ACCORDANCE WITH A PHYSICIAN’S PRESCRIPTION.  NO SEVERANCE BENEFITS WILL BE PAID
IN THE EVENT THAT THE COMPANY TERMINATES THE EMPLOYEE FOR CAUSE.


4.             ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER
HEREOF.  THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT BY AN AGREEMENT
IN WRITING SIGNED BY EACH OF THE PARTIES HERETO.


5.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO THE
APPLICATION OF THE PRINCIPLES OF CONFLICTS OF LAWS.

To acknowledge your agreement to and acceptance of the terms and conditions of
this Agreement, please sign below in the space provided within 5 days of the
date of this Agreement and return a singed copy to my attention.  If the
Agreement is not signed and returned within 5 days, the terms and conditions of
this Agreement will be deemed withdrawn.

 

Sincerely,

 

 

 

MEDQUIST INC.

 

 

 

By:

/s/ Frank Lavelle

 

 

Accepted and Agreed:

/s/ Michael Clark

 

Michael Clark

 

2


--------------------------------------------------------------------------------